PROMISSORY NOTE
(Bridge Note)


$150,000
Iselin, NJ
 
March 21, 2016



FOR VALUE RECEIVED, ECHO THERAPEUTICS INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), with its principal place of
business at 99 Wood Avenue South, Suite 302, Iselin, New Jersey 08830, promises
to pay to the order of PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P., together
with any successors or assigns, the “Lender”) at the office of the Lender, 250
West 55th Street, 14th Floor, New York, New York, the sum of ONE HUNDRED FIFTY
THOUSAND DOLLARS and ZERO cents ($150,000.00), together with interest on the
unpaid balance and all other charges, as provided below.  Commencing on the date
hereof, interest shall accrue on the unpaid principal balance outstanding from
time to time at a rate per annum equal to The Wall Street Journal Prime Rate,
compounding monthly.   The Borrower shall pay all outstanding principal and
interest on the Maturity Date.  “Maturity Date” is defined as earlier of (i) the
consummation of the sale by the Borrower of equity securities in an offering,
with gross proceeds to the Borrower (before deduction of underwriter’s
commissions, offering expenses and the like) of not less than $3,000,000 and
(ii) one hundred twenty (120) days from the date hereof.  To the extent
permitted by applicable law, upon and after the occurrence of an Event of
Default (whether or not the Lender has accelerated payment of this Note),
interest on principal shall be payable on demand at a rate per annum equal to
12% per annum, compounding monthly.  This Note is unsecured and is subordinated
and junior, in payment and priority, to the Secured Convertible Notes of the
Borrower issued on January 29, 2016.
 
Default.  If (a) the interest hereon or any commitment or other fee shall not be
paid in full punctually when due and payable, and/or (b) the principal hereof
shall not be paid in full punctually when due and payable, it shall constitute
an Event of Default (“Event of Default”) under this Note.  Upon an Event of
Default, or at any time thereafter, at the option of the Lender, all obligations
hereunder shall become immediately due and payable without notice or demand and
the Lender shall then have in any jurisdiction where enforcement hereof is
sought.  All rights and remedies of the Lender are cumulative and are not
exclusive of any rights or remedies provided by laws or any other agreement, and
may be exercised separately or concurrently.
 
Waiver; Amendment.  No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note.  No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future
occasion.  Without limiting the generality of the foregoing, the acceptance by
the Lender of any late payment shall not be deemed to be a waiver of the Event
of Default arising as a consequence thereof.  The Borrower waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and
assents to any extensions or postponements of the time of payment or any and all
other indulgences under this Note, or to any and all additions or releases of
any other parties or persons primarily or secondarily liable under this Note,
which from time to time be granted by the Lender in connection herewith
regardless of the number or period of any extensions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Governing Law; Consent to Jurisdiction.  This Note shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to any conflict of laws provisions that might result in the application of the
laws of another state.  The Borrower agrees that any suit for the enforcement of
this Note may be brought in the courts of the State of New York or any federal
court sitting in such state and consents to the non-exclusive jurisdiction of
each such court and to service of process in any such suit being made upon the
Borrower by mail at the address set forth above.  The Borrower hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit was brought in an inconvenient court.
 
WAIVER OF JURY TRIAL.  THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE OF THIS
NOTE, HEREBY WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF:  (A) THIS NOTE OR ANY OTHER INSTRUMENT OR
DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS HEREUNDER; (B) THE
VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER
CLAIM OR DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDER.
 
Severability; Authorization to Complete; Paragraph Headings.  If any provision
of this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural, as the identity of the person, persons,
entity or entities may require.  The terms “herein,” “hereof” or “hereunder” or
similar terms used in this Note refer to this entire Note and not only to the
particular provision in which the term is used.
 
Exchange Right.  For so long as this Note is outstanding, if the Company enters
into any subsequent equity or equity-linked financing on terms more favorable
than the terms governing this Note (a “Subsequent Financing”), as determined by
the Lender in its sole discretion, then the Lender in its sole discretion may
exchange the outstanding principal and interest under this Note for the
securities issued or to be issued in the Subsequent Financing.   In no event
shall any such exchange be permitted to the extent such exchange results in the
Lender beneficially owning (for purposes of Section 13(d) under the Securities
Exchange Act of 1934) 9.99% or more of the outstanding Common Stock of the
Company.
 
Assignments.  Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender’s prior written consent, and any attempted
assignment without the Lender’s prior written consent shall create a default
under this Note.  This Note may be assigned, in whole or in part, by the Lender
and its successors or assigns.  The Borrower’s consent shall not be required for
any such assignment.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.
 

     
ECHO THERAPEUTICS INC.
 
By:        /s/ Alan W. Schoenbart
Name: Alan W. Schoenbart
Title: Chief Financial Officer
 



 